
	
		II
		110th CONGRESS
		2d Session
		S. 3533
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Schumer (for himself
			 and Mrs. Clinton) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish the Daniel Webster Congressional Clerkship
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Daniel Webster Congressional Clerkship
			 Act of 2008.
		2.FindingsCongress finds the following:
			(1)Each year, many of
			 the most talented law school graduates in the country begin their legal careers
			 as judicial law clerks.
			(2)The judicial
			 clerkship program has given the judiciary access to a pool of exceptional young
			 lawyers at a relatively low cost.
			(3)These same lawyers
			 then go on to become leaders of their profession, where they serve a critical
			 role in helping to educate the public about the judiciary and the judicial
			 process.
			(4)The White House,
			 the administrative agencies of the Executive Branch, the Administrative Office
			 of the United States Courts, the Federal Judicial Center, and the United States
			 Sentencing Commission, all operate analogous programs for talented young
			 professionals at the outset of their careers.
			(5)The Congress is
			 without a similar program.
			(6)At a time when our
			 Nation faces considerable challenges, the Congress and the public would benefit
			 immeasurably from a program, modeled after the judicial clerkship program, that
			 engages the brightest young lawyers in the Nation in the legislative
			 process.
			(7)Accordingly, the
			 Congress herein creates the Daniel Webster Congressional Clerkship Program,
			 named after one of the most admired and distinguished lawyer-legislators ever
			 to serve in the Congress, to improve the business of the Congress and increase
			 the understanding of its work by the public.
			3.Daniel Webster
			 Congressional Clerkship program
			(a)Selection
			 CommitteesAs used in this Act, the term Selection
			 Committees means—
				(1)the Committee on
			 Rules and Administration of the Senate; and
				(2)the Committee on
			 House Administration of the House of Representatives.
				(b)Establishment of
			 ProgramThere is hereby established the Daniel Webster
			 Congressional Clerkship Program for the appointment of individuals who are
			 graduates of accredited law schools to serve as Congressional Clerks in the
			 Senate or House of Representatives.
			(c)Selection of
			 clerksSubject to the availability of appropriations, the
			 Selection Committees shall select Congressional Clerks in the following
			 manner:
				(1)The Committee on
			 Rules and Administration of the Senate shall select not less than 6
			 Congressional Clerks each year to serve as employees of the Senate for a 1-year
			 period.
				(2)The Committee on
			 House Administration of the House of Representatives shall select not less than
			 6 Congressional Clerks each year to serve as employees of the House of
			 Representatives for a 1-year period.
				(d)Selection
			 criteriaIn carrying out subsection (c), the Selection Committees
			 shall select Congressional Clerks consistent with the following
			 criteria:
				(1)Each Congressional
			 Clerk selected shall be a graduate of an accredited law school as of the
			 starting date of his or her clerkship.
				(2)Each Congressional
			 Clerk selected shall possess—
					(A)an excellent
			 academic record;
					(B)a strong record of
			 achievement in extracurricular activities;
					(C)a demonstrated
			 commitment to public service; and
					(D)outstanding
			 analytic, writing, and oral communication skills.
					(e)ProcessAfter
			 a Congressional Clerk is selected under this section, such Congressional Clerk
			 shall then interview for a position in an office as follows:
				(1)For a
			 Congressional Clerk selected under subsection (c)(1), the Congressional Clerk
			 shall interview for a position with any office of any Committee of the Senate,
			 including any Joint Committee or Select and Special Committee, or any office of
			 any individual Member of the Senate.
				(2)For a Congressional
			 Clerk selected under subsection (c)(2), the Congressional Clerk shall interview
			 for a position with any office of any Committee of the House of
			 Representatives, including any Joint Committee or Select and Special Committee,
			 or any office of any individual Member of the House of Representatives.
				(f)Placement
			 requirementsThe Selection Committees shall ensure that
			 Congressional Clerks selected under this section are apportioned equally
			 between majority party and minority party offices.
			(g)Compensation of
			 Congressional clerksEach
			 Congressional Clerk selected under this section shall receive the same
			 compensation as would, and comparable benefits to, an individual who holds the
			 position of a judicial clerkship for the United States District Court for the
			 District of Columbia within 3 months of graduating from law school.
			(h)Required
			 adherence to rulesEach Congressional Clerk selected under this
			 section shall be subject to all laws, regulations, and rules in the same manner
			 and to the same extent as any other employee of the Senate or House of
			 Representatives.
			(i)Exclusion from
			 limit on number of positionsA Congressional Clerk shall be
			 excluded in determining the number of employees of the office that employs the
			 Clerk for purposes of—
				(1)in the case of the
			 office of a Member of the House of Representatives, section 104 of the House of
			 Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 92);
			 or
				(2)in the case of any
			 other office, any applicable provision of law or any rule or regulation which
			 imposes a limit on the number of employees of the office.
				(j)RulesThe
			 Selection Committees shall develop and promulgate rules regarding the
			 administration of the Congressional Clerkship program established under this
			 section.
			(k)Member
			 DefinedIn this section, the term Member of the House of
			 Representatives includes a Delegate or Resident Commissioner to the
			 Congress.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated for fiscal year 2009 and each succeeding fiscal
			 year from the applicable accounts of the House of Representatives and the
			 contingent fund of the Senate such sums as necessary to carry out the
			 provisions of this Act.
		
